71789-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90195: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71789-COA


Short Caption:O'CONNELL VS. WYNN LAS VEGAS, LLCCourt:Court of Appeals


Related Case(s):70583, 70583-COA, 71789, 82324


Lower Court Case(s):Clark Co. - Eighth Judicial District - A655992Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/12/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantYvonne O'ConnellJon J. Carlston
							(Nettles Morris)
						Christian M. Morris
							(Nettles Morris)
						Brian D. Nettles
							(Nettles Morris)
						


RespondentWynn Las Vegas


RespondentWynn Las Vegas, LLCChristopher D. Kircher
							(Semenza Kircher Rickard)
						Jarrod L. Rickard
							(Semenza Kircher Rickard)
						Lawrence J. Semenza, III
							(Semenza Kircher Rickard)
						





Docket Entries


DateTypeDescriptionPending?Document


01/18/2018Case Status UpdateTransferred from Supreme Court. 


03/12/2018Case Status UpdateSubmitted for Decision.


03/15/2018Notice/OutgoingIssued Notice. . Voluntary Disclosure. For the record, I wish to disclose that I will be participating in an upcoming spring league tennis team with counsel for appellant, attorney Brian Nettles.  I do not believe this situation mandates my disqualification from this matter.  However, I make this disclosure so that any party who wishes to request my recusal may do so.  Any such request must be made in writing and filed in clerk’s office within 10 days. fn1 [Any such response must be filed by faxing a copy of the response within 10 days, with the original version submitted by mail.  The fax number for the clerk’s office is 775-684-1601.] Nos. 70583/71789.


08/30/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Fn1[This appeal was consolidated with the appeal in Docket No. 70583 prior to briefing. We now deconsolidate these appeals for the purposes of disposition. Judgment was affirmed in Docket No. 70583.] Before: Silver/Tao/Gobbons.  Author: Gibbons, J. Majority: Gibbons/Silver/Tao. 134 Nev. Adv. Opn. No. 67. Court of Appeals/Silver/Tao/Gibbons.18-901954




09/14/2018Case Status UpdateTransferred to Supreme Court. 


09/14/2018Case Status UpdateCase Closed. 



Combined Case View